Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 and 14-20, in the reply filed on 09/09/2015 is acknowledged and made final. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-7 and 14-20 are currently under examination on the merits. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimi et al (US 5245456, of record, ‘456 hereafter).
Regarding claims 1 and 2, ‘456 discloses a polymer thin film comprising a first in-plane refractive index (nx) along a first direction of the polymer thin film; a second in-plane refractive index (ny) along a second direction of the polymer thin film orthogonal to the first direction; and a third refractive index (n,) along a thickness direction substantially orthogonal to both the first direction and the second direction, where nx> nz> ny, and  the nx can be greater than approximately 1.7 with a proper polymer resin (Abstract, C2/L5-C3/L5, Table 1).  
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (US 2010/0128211, of record, ‘211 hereafter).
Regarding claims 1 and 3-7, ‘211 discloses a polymer thin film comprising a first in-plane refractive index (nx) along a first direction of the polymer thin film; a second in-plane refractive index (ny) along a second direction of the polymer thin film orthogonal to the first direction; and a third refractive index (n,) along a thickness direction substantially orthogonal to both the first direction and the second direction, where nx> nz>ny ([0013]-[0017], [0054]), and the (nx-ny) can be higher than 0.2 satisfying limitations of present claims 3 and 4 (Table 1, Examples1-3). ‘211 also discloses that the polymer film may comprises a polybutylene terephthalate or a polyethylene terephthalate resin as base layer  ([0087]) which contains a crystalline phase as known in the art, and (nx-ny) is a variable along the thickness direction ((nx-ny) of coated liquid crystal layer and base layer are different [0051]).
Claims 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al (US 2012/0249935, ‘935 hereafter).
Regarding claims 14-15 and 17-19, ‘935 discloses a multilayer polymer composite comprising alternating layers of anisotropic and isotropic polymers, wherein the anisotropic polymer layers each comprise an in-plane birefringence being 0.25  (Table 2, Ex. 1, nx-ny=1.83-1.58=0.25) and an in-plane refractive index of the anisotropic polymer layers is 1.83 (Example 1, [0217]-[0221], Table 1 and 2). ‘935 also discloses that the anisotropic polymer layers comprise a polyethylene naphthalate (ENA35PEN), which contains a crystalline phase; and the isotropic polymer layers comprise an isotropic polyester (Example 1, [0217], IA20PET, nx=ny=nz).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi et al (US 5245456, of record, ‘456 hereafter).
Regarding claims 5-7, ‘456 teaches all the limitations of claim 1 but does not expressly disclose that the (nx-ny) is variable along the thickness direction, however, since the polymer film as disclosed by ‘456 is laminated on another polymer layer, when the polymer film is stretched, the orientation of the polymer chain on the air side can be different from the orientation of the polymer chain on the side attached to another polymer layer, because the interaction between the polymer film and another  polymer layer would have affect the orientation of the polymer chains in the polymer film, thus render (nx-ny) of the polymer film is a variable along the thickness direction. ‘456 also discloses that the polymer film can be a polyester film wherein the polyester apparently includes at least one of the commonly used polyester as set forth in the present claim 6, which contains crystalline phase in the polymer film as known in the art (Example 6). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oya et al (US 2012/0249935, ‘935 hereafter).
Regarding claim 20, ‘935 teaches all the limitations of claim 14, ’935 also teaches that the thickness of the polymer layers can be changed stepwise or continuously to adjust the wavelength range being reflected ([0121]-[0122]). In light of these teachings, one of ordinary skill in the art would have been motivated to change the thickness as recited in the present claim 20 in order to adjust the polymer film to reflect light with desired wavelength.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oya et al (US 2012/0249935, ‘935 hereafter) in view of Yoshimi et al (US 5245456, of record, ‘456 hereafter).
Regarding claim16, ‘935 teaches all the limitations of claim 14, but ‘935 does not discloses that the at least one of anisotropic polymer layers has nx>nz>ny as required in the present claim 16. However, in the same field of endeavor, ‘456 discloses a birefringent film reading upon instantly claimed anisotropic polymer layer which can be formed from a polyester, wherein the polymer layer satisfying nx>nz>ny (see examples). ‘456 also teaches that the polymer layer as disclosed can be used to form a laminate having multiple layers to improve optical properties such as viewing angles for a display device (C4/L65-C5/L20, C6/L22-C6/L46). In light of these teachings, one of ordinary skill in the art would have been motivated to use the polymer layer with nx>nz>ny as taught by ‘456, in order to render a multilayer polymer film having desired optical properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782